DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configurations including “one or more support beams each have a first and a second end, the first end being coupled to the first post and the second end being coupled to a second post positioned adjacent to the first post”, as claimed in claim 18, and  “a first post comprising a housing and a driving mechanism positioned within the housing, the driving mechanism being coupled to a flexible elongate member and wherein the driving mechanism is configured to move the flexible elongate member; a second post positioned adjacent to and parallel to the first post”, as claimed in claim 20 must be shown or the feature(s) canceled from the claim(s). Examiner notes that it is unclear how Applicants “second post” would be considered to be positioned such that it is “adjacent to and parallel to the first post” (i.e. how would the first and second posts be considered to be “adjacent” when they are separated by numerous structural elements including the support beams, slats, etc.?). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 respectively recite “a second post positioned adjacent to the first post”, and “a second post positioned adjacent to and parallel to the first post”. This 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ebeling (US 7,673,853). 
Regarding claim 1, Ebeling discloses a barrier (See Figures 1-3), comprising: a post (Figures 1-3, element 106) ; a support beam (Figures 1-3, element 110) coupled to the post; one or more slats (Figures 1-3, element  116) coupled to the support beam wherein the one or more slats are additionally coupled to a flexible elongate member (Figure 2B, element 216, See at least column 7, lines 3-16, also see column 5, lines 57-67, “Although the drive train 204 in FIG. 2A utilizes gears to move the balusters 116, it will be appreciated that any manner of mechanical and electromechanical apparatus may perform this function, including wheels, belts, pulleys, cables, cranks, rack and 

Regarding claim 2, Ebeling discloses comprising a second flexible elongate member wherein the driving mechanism and the slats are coupled to the second flexible elongate member (See Column 6, lines 58-62, “In any of the drive train embodiments described herein, the drive trains maybe located in the lower rail section 112 (see FIG. 1), or may be distributed between both upper and lower rail sections 110, 112”, therefore each of the upper and lower rails sections could be configured to include a drive train with flexible elongate member. Also see column 7, liens 7-10, “Other arrangements such as shown in FIG. 2B could be implemented using a plurality of flexible members 216, such by using one member 216 for each pair of pulleys”).
Regarding claim 3, Ebeling discloses wherein the slats are positioned directly adjacent to one another such that, at a first closed position, the slats prevent visibility 
Regarding claim 5, Ebeling discloses wherein the flexible elongate member is a chain (Figure 2B, element 216, See at least column 7, lines 3-8, “a plurality of drive pulleys 214 are coupled by a flexible member 216 (e.g., belts, chains, rubber o-rings, etc.) that is crossed between each pulley 214.” And column 10, lines 16-22, “The illustrated outer drive member 804 includes gear teeth, although other drive member 804 may be adapted for pulleys, toothed belts, chains, rubber wheels, one-way bearing, and the like”).  
Regarding claim 9, Ebeling discloses wherein the driving mechanism is an electric motor (See at least Figure 5A, element 518, column 8, lines 20-25) configured to move the flexible elongate member upon receiving a user input (See column 11, lines 19-67, and column 12, lines 1-7, “The user input/output interface 932 may include apparatus such as a mouse, keyboard, microphone, touch pad, touch screen, voice-recognition system, monitor, LED display, LCD display, etc.”).  
Regarding claim 10, Ebeling discloses wherein the user input is a wireless signal (See column 11, lines 19-67, and column 12, lines 1-7, “The user input/output interface 932 may include apparatus such as a mouse, keyboard, microphone, touch pad, touch screen, voice-recognition system, monitor, LED display, LCD display, etc.”, Examiner notes that the user input for at least a “voice-recognition system” is wireless signal).    
Regarding claim 12, Ebeling discloses wherein the driving mechanism is configured to be rotated or moved manually by a user (See at least column 10, lines 50-60, “It will be appreciated that railing sections described herein can be equipped with any manner of automatic or manual drive mechanism, including manual cranks, wheels, sliders, motors, etc. In one arrangement, a manual hand crank may be used that has a locking or notched locking system so the balusters won't move in response to strong winds.”).  
Regarding claim 13, Ebeling discloses a fence comprising: a post (Figures 1-3, element 106); a support beam (Figures 1-3, element 110) coupled to the post; and one or more slats (Figure 6B, element 626) coupled to the support beam wherein each slat is additionally coupled to a cross beam (Figure 6B, element 624) configured to be moved laterally by a user (See at least column 10, lines 50-60, “It will be appreciated that railing sections described herein can be equipped with any manner of automatic or manual drive mechanism, including manual cranks, wheels, sliders, motors, etc.”).  
Regarding claim 14, Ebeling discloses wherein each slat is coupled to the support beam by a rotating pivot (See at least Figure 3, elements 306 and 308).
Regarding claim 15 Ebeling discloses wherein each slat is configured to rotate between one or more open positions and a closed position when a user moves the cross beam (See column 6, lines 44-57).
Regarding claim 16, Ebeling discloses wherein the slats are positioned directly adjacent to one another such that, at a first closed position, the slats prevent visibility through the fence and, at a second open position, the slats allow visibility through the fence (See at least column 4, lines 39-45, “Generally, the closed configuration blocks 
Regarding claim 18, as best understood, Ebeling discloses wherein the post is a first post, and wherein the one or more support beams each have a first and a second end, the first end being coupled to the first post and the second end being coupled to a second post positioned adjacent to the first post (See Figure 3, Examiner notes that the right and left element 106 of Ebeling are considered to be “adjacent” in the same manner as Applicants posts).  
Regarding claim 19, Ebeling discloses wherein the one or more slats are positioned parallel to one another (See at least Figure 3).  
Regarding claim 20, as best understood, Ebeling disclose a fence (See Figures 1-3), comprising: a first post (Figure 3, left element 106) comprising a housing and a driving mechanism (Figure 5A, element 518, column 8, lines 20-25, “A drive apparatus such as a motor 518 may be located within the conduit 500, within one or more posts 502, or may be located entirely remotely from the railing system.”) positioned within the housing, the driving mechanism being coupled to a flexible elongate member (Figure 2B, element 216) and wherein the driving mechanism is configured to move the flexible elongate member; a second post (Figure 3, right element 106) positioned adjacent to and parallel to the first post (See Figure 3, Examiner notes that the right and left element 106 of Ebeling are considered to be “adjacent” in the same manner as Applicants posts); two or more support beams (Figure 3, elements 104 and 112) positioned between the first post and second post; and one or more slats (Figure 3, .

 
Claims 1-4, 8, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Bonham (US 2009/0108246).
Regarding claim 1, Bonham discloses a barrier, comprising: a post (Figure 1, element 60); a support beam (Figure 2, element 20 or 30) coupled to the post; one or more slats (Figure 2, element 40) coupled to the support beam wherein the one or more slats are additionally coupled to a flexible elongate member (Figure 9, element 56); and a driving mechanism (Figure 9, elements 52, 54, and 55) coupled to the flexible elongate member, wherein the driving mechanism is configured to move the flexible elongate member, and wherein the flexible elongate member causes the one or more slats to rotate as it is moved.  
Regarding claim 2, Bonham discloses a second flexible elongate member (See Figure 9, multiple element 56 are shown, see at least paragraph [0040]) wherein the driving mechanism and the slats are coupled to the second flexible elongate member
Regarding claim 3, Bonham discloses wherein the slats are positioned directly adjacent to one another such that, at a first closed position, the slats prevent visibility through the fence and, at a second open position, the slats allow visibility through the fence (See at least Abstract).  
Regarding claim 4, Bonham discloses wherein the slats comprise interlocking geometries (See Figures 3-6, element 42, paragraph [0039]).  
Regarding claim 8, Bonham discloses , wherein the flexible elongate member is a belt and wherein the driving mechanism further comprises a first pulley configured to receive the belt and wherein the slats are each additionally coupled to an additional pulley configured to receive the belt such that when the driving mechanism turns the first pulley, the slats rotate between one or more open positions and a closed position (Figure 8 and 9, see at least paragraph [0040]).  
Regarding claim 12, Bonham discloses wherein the driving mechanism is rotated or moved manually by a user (Figures 8-9, elements 52, 54, 55).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 7,673,853) in view of Bonham (US 2009/0108246).
Regarding claims 4 and 17, Ebeling does not explicitly disclose wherein the slats comprise interlocking geometries.  Bonham, however, teaches that it is known in the art to configure a barrier system that includes a post (Figure 1, element 60); a support beam (Figure 2, element 20 or 30) coupled to the post; one or more slats (Figure 2, 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 7,673,853).
Regarding claim 6, Examiner believes that Ebeling discloses wherein the driving mechanism is coupled to a first sprocket (See at least Column 5, lines 31-35) configured chains, rubber o-rings, etc) that is crossed between each pulley 214”). However, if Applicant disagrees, Examiner notes that although Ebeling does not explicitly illustrate a drive chain and gear configuration, Ebeling does disclose that the drive configuration shown in Figure 2B can be modified for use with a drive chain, and although element 214 is shown as a pulley, Examiner takes Official Notice that it is old and well known in the art to configure a drive chain for use with a driven gear, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a drive chain and gears with the configuration shown in Figure 2B, since a pulley would not function as intended with a drive chain, and since a drive chain and gear system would function as intended for the drive system shown in Figure 2B of Ebeling.
Regarding claim 7, Ebeling discloses wherein the driving mechanism is configured to turn the first gear causing the slats to rotate between one or more open positions and a closed position (See at least column 6, lines 58-67).  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 7,673,853) in view of Ebeling (US 2017/0130461) (hereinafter ‘461)
Regarding claim 11, Ebeling does not explicitly disclose wherein the electric motor is electrically coupled to a battery, and wherein the battery is electrically coupled 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634